In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00119-CR
        ______________________________


        ADRIAN LEE PICKINGS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law
               Bowie County, Texas
          Trial Court No. 08M0712-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       A jury found Adrian Lee Pickings guilty of the misdemeanor offense of interfering with the

duties of a public servant. See TEX . PENAL CODE ANN . § 38.15 (Vernon Supp. 2008). The

punishment assessed was a fine of $2,000.00. In this appeal, Pickings alleges that a variance

between the charging instrument and the evidence requires a finding that the evidence is legally and

factually insufficient to support the verdict. We affirm the judgment of the trial court.

I.     Facts

       Jay Hedges, an officer with the Hooks Police Department, was patrolling on the evening of

February 9, 2008, when he observed a vehicle in which the driver failed to signal an intention to turn

within 100 feet of an intersection. For this traffic offense, Hedges stopped the vehicle, which was

being driven by Adrian's mother, Hazel Pickings, and in which Adrian was a passenger. The

occupants of the vehicle (Hazel, Adrian, and an unknown third party) emerged from the vehicle and

refused Hedges' direction to remain seated in the vehicle. Hazel refused to provide Hedges her

driver's license information, and Adrian told Hedges he did not have to provide a m—f— thing.

Hedges then called for assistance from other officers. By that time, Hazel was cursing Hedges;

neighbors hearing the commotion began to gather. Hedges then stated, "I told her she is [was] going

to be placed under arrest for disorderly conduct."

       Q. So, you decided to arrest Ms. Pickings?

       A. Yes, ma'am.



                                                  2
About that same time, Officer Rickey Steward arrived on the scene and attempted to put handcuffs

on Hazel when Adrian stepped in front of Steward, extended his arm, and said that she would not

be arrested. Hedges then grabbed Adrian by the arm and told him he was under arrest for

interference with a public servant's duties.

II.    Variance

       The information alleged that Adrian did

       then and there while Officer Hedges, a peace officer, was performing a duty or
       exercising authority imposed or granted by law, to wit: ATTEMPTING TO EFFECT
       AN ARREST, with criminal negligence, interrupt, disrupt, impede or interfere with
       the said OFFICER HEDGES by STEPPING IN FRONT OF THE OFFICER AS
       OFFICER WAS ATTEMPTING TO EFFECT AN ARREST.

In this appeal, Adrian concedes that he interfered with Steward's efforts to arrest his mother, but

denies he interfered with Hedges while he was exercising his authority imposed or granted by law.

He contends that this variance between the allegations in the charging instrument and the evidence

at trial constitutes a material variance that renders the evidence insufficient to sustain the jury's

verdict. We disagree.

       A person commits an offense if the person, with criminal negligence, interrupts, disrupts,

impedes or otherwise interferes with a peace officer while the peace officer is performing a duty or

exercising authority imposed or granted by law. TEX . PENAL CODE ANN . § 38.15.

       It is undisputed that Hedges was a peace officer performing a duty or authority granted by

law at the time in question and that Adrian interfered with the arrest of his mother. The only issue



                                                 3
presented is whether such actions only interfered with Steward rather than Hedges' performance of

such duty.

       Hedges was the peace officer who stopped the vehicle that Hazel was driving and in which

Adrian was a passenger. After their refusal to present their driver's licenses, Hedges asked for

additional assistance. Based on her actions, Hedges advised Hazel that she would be placed under

arrest for disorderly conduct. The backup officer attempted to place the handcuffs on Hazel when

Adrian prevented such action until he was arrested by Hedges.

       The action that constitutes criminal conduct in this statute is interrupting, disrupting, or

impeding the peace officer doing his duties, one of which includes the authority to arrest. Hedges

was the officer who had observed all of the events that evening, including the refusal of Hazel and

Adrian to obey the command to remain in the vehicle and to provide identification, cursing the

officer, and the gathering of others watching this disturbance. Based on these facts, Hedges advised

Hazel that she would be placed under arrest, and Steward then attempted to take her into custody by

placing handcuffs on her when Adrian interfered. The gravamen of the offense is the interference

with Hedges' performing of a duty or his authority granted by law. It does not matter for purposes

of criminal liability how Adrian did it so long as the effect of Adrian's conduct interfered with

Hedges' performance of his lawful duties. The issue is whether Pickings' actions impeded Hedges'

attempt to effect an arrest. The precise manner that Pickings used to accomplish this is simply a




                                                 4
manner or means and is not the gravamen of the offense.1 Whether Adrian stepped in front of

Officer Steward rather than Officer Hedges is not the important consideration; whether such action

impeded Hedges' announced intention to effect an arrest of Hazel is the issue. Even though it was

Steward who actually attempted to place the handcuffs on Hazel when the interference occurred, this

action impeded and interfered with the lawful duty that Hedges had already expressed—to arrest

Hazel. Only Hedges had the factual information that supported the decision to arrest; he was the

initial officer on the scene and was the only officer with personal knowledge of a violation of the law

which would authorize the arrest. Steward was merely assisting in the arrest that Hedges had already

announced. The evidence supports the jury finding that Adrian's actions impeded or interfered with

Hedges' attempt to effect an arrest of Hazel. We find that the evidence does not show a variance

between the charging instrument and the evidence presented. The point of error is overruled.

       We affirm the judgment of the trial court.



                                                       Jack Carter
                                                       Justice

Date Submitted:        October 16, 2008
Date Decided:          November 12, 2008

Do Not Publish

       1
        In this case, the manner or means alleged was "by stepping in front of the officer as officer
was attempting to effect an arrest." Generally, adverbial phrases, introduced by the preposition "by"
describe the manner and means of committing the offense. They are not the gravamen of
the offense. Stuhler v. State, 218 S.W.3d 706, 718 (Tex. Crim. App. 2007).

                                                  5